United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1991
                                   ___________

United States of America,          *
                                   *
           Appellee,               *
                                   * Appeal from the United States
      v.                           * District Court for the
                                   * Northern District of Iowa.
Jose Armando Sanchez-Briones,      *
                                   * [UNPUBLISHED]
           Appellant.              *
                              ___________

                             Submitted: May 31, 2005
                                Filed: June 7, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Jose Sanchez-Briones challenges the sentence imposed by the district court1
upon his guilty plea to an illegal-reentry charge. His counsel has filed a brief and
moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), and
Sanchez-Briones has moved for leave to file an amended Anders brief to address
issues raised by Blakely v. Washington, 124 S. Ct. 2531 (2004).




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       For reversal, counsel argues that a criminal history point assessed because
Sanchez-Briones committed the instant offense within 2 years of his release from
imprisonment in June 2001 was plain error, because the instant offense was not
committed until July 2003, when Sanchez-Briones was found in the United States.
However, illegal reentry is an ongoing offense, beginning on the date of reentry and
not ending until the alien is found in the United States. See U.S.S.G. § 4A1.1,
comment. (n.5) (additional point is proper if defendant committed any relevant
conduct less than 2 years after release); United States v. Estrada-Quijas, 183 F.3d
758, 761 (8th Cir. 1999) (crime of reentry under 8 U.S.C. § 1326 is ongoing offense
that continues until alien is discovered by authorities). Sanchez-Briones admitted at
his plea hearing that he reentered in July 2001, and he did not object to the
presentence report’s statement that he reentered in July 2001 after being released
from imprisonment in June 2001. See Fed. R. Crim. P. 32(i)(3)(A) (district court may
accept any undisputed portion of PSR as finding of fact).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues. Accordingly, we affirm, deny
the motion to file an amended Anders brief, and grant counsel’s motion to withdraw.
                        ______________________________




                                        -2-